Name: 93/113/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 15 February 1993 concerning the temporary suspension of customs duties applicable to imports of ECSC products originating in Iceland
 Type: Decision
 Subject Matter: tariff policy;  Europe;  international trade;  trade;  European construction
 Date Published: 1993-02-23

 Avis juridique important|41993D011393/113/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 15 February 1993 concerning the temporary suspension of customs duties applicable to imports of ECSC products originating in Iceland Official Journal L 045 , 23/02/1993 P. 0024 - 0024DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 15 February 1993 concerning the temporary suspension of customs duties applicable to imports of ECSC products originating in Iceland(93/113/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The temporary suspension of the customs duties applicable to imports of ECSC products originating in Iceland, decided upon by the Representatives of the Governments of the Member States meeting within the Council on 23 July 1992 (1), is hereby extended until 31 December 1993. Article 2 Member States shall take the measures necessary to implement this Decision. Done at Brussels, 15 February 1993. The President M. JELVED (1) OJ No L 214, 30. 7. 1992, p. 36 (Decision 92/394/ECSC).